Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/22 has been entered.
Claims 1 and 18 are amended.  Claims 7-11,15-17,23-34 are cancelled.  Claims 1-5,12-14,18-22 are pending.
The previous 112 first paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claims 1 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “ can withstand temperature” is vague and indefinite because it is unclear what “ can withstand” indicates.  It is unclear what characteristic or function is encompassed in the language “ can withstand”.
Claim 18 has the same problem as claim 1.
Claim Rejections - 35 USC § 103
Claims 1-5, 12-14 and 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al ( 2003/0165605) in view of applicant’s admission of prior art.
For claims 1,14,18,20, Brown discloses a method of making a frozen dough and baked products.  The method comprises the steps of mixing flour,water,yeast and dough conditioners to form a dough, resting the dough for about 10 minutes or more , freezing the dough and baking the dough.  For claims 1,2 and19, the leavening agent ins the dough is preferably yeast only.  For claim 3, the yeast used include frozen yeast, bake yeast, any type of suitable yeast known to those skilled in the art.  For claim 4, the dough is rested for about 10 minutes or more, more preferably about 15-30 minutes.  For claims 1,18, the dough may be placed directly into an oven after freezing for baking.  The dough is not thawed before being placed in the oven.  For claims 12-13, the bakery product includes pizza, bread.  Brown discloses the yeast may be any type of suitable yeast known to those skilled in the art.  Yeast can be purchased and used in different forms including instant yeast, active dry yeast, frozen yeast and the like.  Brown discloses one of ordinary skill in the art could easily determine the equivalent amount of a greater or lesser hydrated forms of yeast that contains the same amount of yeast as a given quantity of instant yeast.  Cream yeast contains about 80-85% moisture, compressed yeast contains about 66-73% moisture, active dry yeast contains about 6-8% moisture and instant yeast contains about 3.5-6% moisture.  In example 1, 9.5% cream yeast is used  but examples 3,4 and 6 show 6% compressed yeast.e paragraphs 0007,0008,0021,0024,0047,0049,0066,0055,0057)
Brown et al do not disclose using thermostable yeast with the property as in claim 1, the yeast gassing plateau as in claims 1,18, the volume as in claim 5, packaging and delivering the package dough with instruction as in claims 18 and 21 and the percent of viable cells as in claim 22.
Applicant discloses on page 7 of the instant specification that yeast strains suitable for use as thermostable yeast are commercially available, e.g. from PAK Group North America in Pasadena, CA and Red Star Yeast Company, LLC, Milwaukee WI.  Applicant discloses some commercially available yeast strain that are specifically developed and marked for increased survival at low temperatures ( freezing) also have an improved tolerance for high temperatures.
Brown discloses any known type of yeast can be used.  It would have been obvious to one skilled in the art to use the commercially available yeasts that have increased survival at low temperature so that the yeast will be stable during the processing and storage of the dough.  One would have been motivated to use freeze-resistant yeast to obtain frozen stability during freezing storage.  When the commercially available strains that have increased survival at low temperature are used, it is obvious the same property over the temperature range as claimed is present.  As to the volume, the volume of baked product can vary depending on several factors such as amount of yeast, type of bake product,time of resting, the degree of mixing etc..  It would have been within the skill of one in the art to determine the appropriate volume of the product made to obtain the most optimum texture, taste and flavor through routine experimentation.  Brown discloses resting and the time is within the range claimed, thus, it obvious the plateau is reached.  It would have been obvious to one skilled in the art to package and distribute the packaged product when the product is intended for commercial distribution.  Such steps would have been readily apparent to one skilled in the art .  It would have been obvious to one skilled in the art to add instruction that is appropriate for the product being distributed.  Brown discloses the dough is placed directly into an oven after freezing.  Thus, it would have been obvious to add instruction on not thawing, fermenting or proof.  As to the percent of viable yeast, Brown view of applicant’s admitted prior art discloses the same yeast.  It is obvious that if the yeast is preserved during freezing, it remains viable. It would also have been obvious to determine the amount of yeast depending on the type of yeast used.  As shown in the examples in Brown, the amount of yeast varies depending on the type of yeast.  It would have been within the skill of one in the art to determine the amount of yeast depending on the type of yeast and the degree if rise desired.  Such parameter can readily be determined by one skilled in the art.
Claims 1-5, 12-14 and 18-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al ( 2003/0165605) in view of Takashima ( WO 2006093347) and the FAQ in The Fresh Loaf.
For claims 1,14,18,20, Brown discloses a method of making a frozen dough and baked products.  The method comprises the steps of mixing flour,water,yeast and dough conditioners to form a dough, resting the dough for about 10 minutes or more , freezing the dough and baking the dough.  For claims 1,2 and19, the leavening agent ins the dough is preferably yeast only.  For claim 3, the yeast used include frozen yeast, bake yeast, any type of suitable yeast known to those skilled in the art.  For claim 4, the dough is rested for about 10 minutes or more, more preferably about 15-30 minutes.  For claims 1,18, the dough may be placed directly into an oven after freezing for baking.  The dough is not thawed before being placed in the oven.  For claims 12-13, the bakery product includes pizza, bread.  Brown discloses the yeast may be any type of suitable yeast known to those skilled in the art.  Yeast can be purchased and used in different forms including instant yeast, active dry yeast, frozen yeast and the like.  Brown discloses one of ordinary skill in the art could easily determine the equivalent amount of a greater or lesser hydrated forms of yeast that contains the same amount of yeast as a given quantity of instant yeast.  Cream yeast contains about 80-85% moisture, compressed yeast contains about 66-73% moisture, active dry yeast contains about 6-8% moisture and instant yeast contains about 3.5-6% moisture.  In example 1, 9.5% cream yeast is used  but examples 3,4 and 6 show 6% compressed yeast.e paragraphs 0007,0008,0021,0024,0047,0049,0066,0055,0057)
Brown et al do not disclose using thermostable yeast with the property as in claim 1, the yeast gassing plateau as in claims 1,18, the volume as in claim 5, packaging and delivering the package dough with instruction as in claims 18 and 21 and the percent of viable cells as in claim 22.
Takashima et al disclose a yeast strain having acid tolerance and thermotolerance.  Takashima discloses that the optimal growth temperature of normal yeast varies and is usually in the range of 2-35 degrees C.  Takashima discloses the thermotolerance strain grows at a temperature of at least 35-60 degrees C.  Takashima shows that the strain does not lose its ability to grow even after being incubated at 50-60 degrees C for about 700 hours.  Takashima discloses the upper limit of the growth temperature has not been established but since it was possible to incubate at 60 degrees for 700 hours, it was estimated that even if the temperature exceeded 60 degrees C, the growth rate was slow but growth was possible.  ( see pages 2,3 and 6)
The question/answer in the Fresh Loaf shows that yeast can be refrigerated and frozen to maintain viability.
Brown discloses any known type of yeast can be used.  It would have been obvious to one skilled in the art to  use the thermostable yeast disclosed in Takashima to have a yeast that is stable over a wide range of temperature.  While Takashima does not disclose up to 73 degrees as claimed, Takashima clearly suggests that the yeast is viable as temperature exceeding 60 degrees.  The claimed range includes freezing temperature to higher temperature of 73 degrees C.  It is known that yeast maintains viability when subjected to freezing and refrigeration as shown in the FAQ in the Fresh Loaf.  The yeast in Takashima is viable in the temperature range that kills most yeast.  Thus, it is obvious that the yeast  can withstand freezing and refrigerating condition including the temperature range claimed. The claim does not define what withstand encompasses. As to the volume, the volume of baked product can vary depending on several factors such as amount of yeast, type of bake product,time of resting, the degree of mixing etc..  It would have been within the skill of one in the art to determine the appropriate volume of the product made to obtain the most optimum texture, taste and flavor through routine experimentation.  Brown discloses resting and the time is within the range claimed, thus, it obvious the plateau is reached.  It would have been obvious to one skilled in the art to package and distribute the packaged product when the product is intended for commercial distribution.  Such steps would have been readily apparent to one skilled in the art .  It would have been obvious to one skilled in the art to add instruction that is appropriate for the product being distributed.  Brown discloses the dough is placed directly into an oven after freezing.  Thus, it would have been obvious to add instruction on not thawing, fermenting or proof.  As to the percent of viable yeast, Brown view of Takashima discloses thermostable yeast.  It is obvious that if the yeast is preserved during freezing, it remains viable as it is known to freeze yeast to maintain viability. It would also have been obvious to determine the amount of yeast depending on the type of yeast used.  As shown in the examples in Brown, the amount of yeast varies depending on the type of yeast.  It would have been within the skill of one in the art to determine the amount of yeast depending on the type of yeast and the degree if rise desired.  Such parameter can readily be determined by one skilled in the art.
Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive. 
In the response, applicant argues the disclosure in paragraph 0039 is not admitted prior art.  The examiner respectfully disagrees.  The disclosure that the yeast is commercially available is an indication that the yeast is known publicly before the filing of the instant application.  Applicant further argues that the yeasts were previously marketed as having increased survival at low temperature but not the claimed high temperature.  This argument is not persuasive.  How the yeasts are marketed does not take away the inherent property in the yeast.  The claimed yeast is commercially available and there is no disclosure in the instant specification of alteration to make the yeast tolerant to high temperature.  It is an inherent property that is within the yeast even if it wasn’t disclosed.  The use of the commercially available yeast would give the Brown product any property that results from the use of the yeast.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 7, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793